internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b4 - plr-128133-01 date november re legend taxpayer decedent decedent’s mother trust trust date date date state dear this letter is in reply to your letter of date requesting a ruling that trust property over which decedent had powers of appointment will not be included in decedent’s gross_estate under sec_2041 of the internal_revenue_code facts decedent’s mother created an irrevocable_trust on date trust of which decedent was the sole beneficiary on date decedent’s mother created a second irrevocable_trust trust which also benefitted decedent both date and date are prior to date each of the trust instruments provides that during the life of decedent the trustees shall pay to decedent the net_income of the trust monthly or quarterly or as often as in the judgment of the trustees the needs of decedent shall require each trust instrument further provides that the trustees have no power to invade the principal of the trust plr-128133-01 paragraph of trust provides that after the death of decedent the trustees shall pay the principal of the trust estate to such person or persons as decedent shall designate by power_of_appointment to be exercised by decedent either in her will or by separate instrument should decedent fail to exercise such power_of_appointment the principal of the trust shall be paid over to decedent’s heirs-at-law paragraph of trust directs that after the death of decedent the trustees shall pay one-half the principal of the trust estate to such person or persons as decedent shall designate by power_of_appointment to be exercised by decedent either in her will or by separate instrument should decedent fail to exercise such power_of_appointment one-half the principal of the trust shall be paid over to decedent’s heirs-at- law neither trust instrument limits the power_of_appointment to any individual or group of individuals decedent died on date a resident of state and is survived by seven children decedent did not exercise or release the powers of appointment during her lifetime under article vi of decedent’s will decedent specifically refuses to and does not exercise the powers of appointment granted to her under trust and trust the assets of trust and trust over which decedent had powers of appointment will pass to decedent’s children who are her heirs-at-law you have requested the following rulings both trust and trust create in decedent a general_power_of_appointment that is a general_power_of_appointment created before date under sec_2041 failure to exercise the general powers of appointment by will or otherwise is not an exercise of the powers for purposes of sec_2041 and accordingly the assets of trust and trust will not be includible in decedent’s gross_estate law and analysis sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent -- a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive plr-128133-01 but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2041 defines a general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or creditors of the decedent’s estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment a power_of_appointment created on or before date which is exercisable by the decedent only in conjunction with another person is not a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of the decedent’s estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate sec_20_2041-1 provides that a power_of_appointment created by an inter_vivos instrument is considered as created on the date the instrument takes effect such a power is not considered as created at some future date merely because it is not exercisable on the date the instrument takes effect or because it is revocable decedent had powers exercisable by will or separate instrument to appoint the principal of trust and one-half of the principal of trust to any persons the powers given in the instant case are general powers of appointment because they were exercisable in favor of decedent decedent’s estate decedent’s creditors or the creditors of decedent’s estate and were not limited by any ascertainable_standard and were not exercisable only in conjunction with another person therefore the powers of appointment are general powers of appointment under sec_2041 the general powers of appointment were created by the trust instruments on date sec_1 and accordingly the general powers of appointment were created before date furthermore based upon the facts submitted and the representations made decedent did not exercise or release the powers of appointment during life and under decedent’s will decedent specifically refused to exercise the powers of appointment granted to her under trust and trust therefore the assets of trust and trust which were subject_to the general powers of appointment are not includible in decedent’s gross_estate under sec_2041 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-128133-01 referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant lorraine e gardner sincerely acting senior technician reviewer office of associate chief_counsel passthroughs and special industries
